UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2016 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 23 Vreeland Rd, Suite 110 Florham Park NJ (Address of Principal Executive Offices) (Zip Code) (973) 884-0136 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 71,853,928 shares of common stock, par value $0.001 per share, outstanding as of May 20, 2016. 1 Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 3 Item 1 Financial Statements 3 Balance Sheets (Unaudited) 3 Statements of Operations (Unaudited) 4 Statements of Cash Flow (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 Part II Other Information 17 Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mine Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 17 Explanatory Note for Amendment #1: This Amendment #1 to our Quarterly Report dated March 31, 2016, only furnishes the XBRL presentation not filed with the previous 10Q filed on May 23, 2016. No other changes, revisions, or updates were made to the original amended filing. 2 Table of Contents Part I – FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) The results reflected in the unaudited Condensed Consolidated Statement of Operations for the three month period ended March 31, 2016 may not be indicative of results expected for the full year.The following unaudited Condensed Consolidated Financial Statements should be read in conjunction with the Notes to the Financial Statements, Management’s Discussion and Analysis of Financial Condition and Results of Operations shown in Item 2 of Part I of this report, as well as the audited financial statements and related notes to the financial statements in the Company’s Annual Report on Form 10-K filed on April 15, 2016 with the Securities and Exchange Commission (SEC) for the year ended December 31, 2015.Certain information and note disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the instructions to Article 8 Regulation S-X. PAZOO, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses Total current assets Fixed assets, net Intangible assets, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Line of credit $ $ Accounts payable and accrued liabilities Loans payable Interest payable Convertible debt, net of unamortized discounts of $141,874 and $533,391 Contingent consideration liabilites Derivative liabilities Capital lease liability Total current liabilities Long-term liabilities: Long-term portion of convertible debt, net of unamortized discounts of $0, and $794,036 Capital lease Total long-term liabilities Total liabilities Commitments Stockholders' deficit: Convertible Preferred Stock, 50,000,000 shares authorized, $0.001 par value Series A; 10,000,000 shares authorized, 553,449 and 860,669 shares issued and outstanding, respectively. Series B; 5,000,000 shares authorized, 1,762,500 and 1,762,500shares issued and outstanding, respectively. Series C; 10,000,000 shares authorized, 2,169,930 and 2,051,000shares issued and outstanding, respectively. Series D; 12,500,000 shares authorized, 0 and 0shares issued and outstanding, respectively. - - Series E; 12,500,000 shares authorized, 0 and 0shares issued and outstanding, respectively. - - Common stock, $0.001 par value; 2,950,000,000 shares authorized,24,730,296 and 14,865,053 shares issued and outstanding, respectively. Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Table of Contents PAZOO, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues: Advertising sales $ $ Merchandise sales - - Total revenues Cost of sales Merchandise sales - - Total cost of sales - - Gross profit Operating expenses: Selling, general and administrative expenses Professional fees Website setup Total operating expenses Loss from operations ) ) Other income/(expenses): Gain/(loss) on derivative liabilities ) Loss on debt extinguishment ) - Gain on change in FV of contingent consideration - Loss on impairment of equity method investment - ) Interest expense ) ) Net loss $ ) $ ) Series A preferred stock dividends ) ) Net loss attributable to common stockholders $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents PAZOO, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of debt discounts Depreciation - Amortization - Capitalized interest expense Change in fair value of contingent consideration ) - Stock-based compensation (Gain)/loss on derivative liabilities ) (Gain)/loss on debt extinguishment - Loss on true-up of convertible notes - Additional common shares issued for true-up of convertible notes - Impairment loss on equity method investment - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets (1
